Case:19-11659-MER Doc#:11 Filed:03/08/19               Entered:03/08/19 14:51:46 Page1 of 6


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

IN RE:                          )
                                )                    Case No. 19-11659 MER
LAKE LOVELAND DERMATOLOGY, P.C. )
EIN: XX-XXXXXXX                 )                    Chapter 11
                                )
  Debtor.                       )


     MOTION OF DEBTOR AND DEBTOR IN POSSESION FOR AN ORDER
   AUTHORIZING (A) PAYMENT OF PREPETITION EMPLOYEE WAGES AND
SALARIES AND (B) PAYMENT OF ALL COSTS AND EXPENSES INCIDENT TO THE
                       FOREGOING PAYMENTS

         Debtor-in-Possession, Lake Loveland Dermatology, P.C. (“Debtor”), by and through its
attorneys, Weinman & Associates, P.C., moves the Court for entry of an order authorizing: (a)
payment of prepetition employee wages and salaries; and (b) payment of all costs and expenses
incident to the foregoing payments, and as grounds therefor states as follows:
         1.     The Debtor filed for relief under Chapter 11 of the Bankruptcy Code on March 8,
2019 (“Petition Date”). The Debtor remains a Debtor-in-Possession.
         2.     The Debtor is a Colorado professional corporation engaged in business providing
medical dermatology services through licensed doctors at its facility in Boulder, Colorado.
 Employee Payroll Obligation
         3.     The Debtor currently employs 38 employees (“Employees”).
         4.     As of the Petition Date, the Debtor owed its Employees approximately $80,820.00
in gross wages due prior to March 9, 2019 (“Employee Payroll Obligation”). The employees work
in the Debtor’s clinics located in Loveland, Greeley, Sterling, Estes Park, and Fort Collins,
Colorado. The Employee Payroll Obligation is due to be paid to the Employees on March 15,
2019.
         5.     The Declaration of Tim Woodworth, as the Practice Administrator, of the Debtor
supports this Application and is being filed contemporaneously.
         6.     The Debtor was unable to pay the Employee Payroll Obligation prior to filing its
chapter 11 case. In order to maintain its business operations, the Debtor must pay its Employees.
         7.     The Debtor requests authority to pay, in its sole and absolute discretion, any pre-
petition Employee Payroll Obligation and related liabilities, including employee and employer
paid taxes.
Case:19-11659-MER Doc#:11 Filed:03/08/19                 Entered:03/08/19 14:51:46 Page2 of 6


        8.      The physicians who work for the Debtor are not included in this motion as they are
all independent contractors and are paid pursuant to separate contracts with each of the doctors.
        9.      It is necessary for the Debtor to compensate the Employees. The continued and
uninterrupted service of the Employees is essential to the Debtor’s continued operations and
restructuring efforts.
        10.     The Debtor seeks authority to pay the Employee Payroll Obligation because
substantial delays in paying it will likely adversely affect the Debtor’s relationship with its
Employees. The Debtor maintains a number of Employees, with each of the Employees providing
skilled services that are integral to the Debtor’s provision of ongoing medical services. Employee
support for the Debtor’s reorganization efforts and continued employment is critical to the
Debtor’s success. The Debtor cannot afford substantial attrition in its workforce at this stage in its
reorganization process.
        11.     Under Bankruptcy Code § 507(a)(4), each Employee may be granted a priority
claim for:
                allowed unsecured claims, but only to the extent of $12,850 for each
                individual or corporation, as the case may be, earned within 180 days before
                the date of the filing of the petition or the date of the cessation of the
                Debtor’s business, whichever occurs first, for –

                         (A) wages, salaries, or commissions, including vacation, severance,
                             and sick leave pay earned by an individual; or

                         (B) sales commissions earned by an individual or by a corporation
                             with only 1 employee, acting as an independent contractor in the
                             sale of goods or services for the Debtor in the ordinary course
                             of the Debtor’s business if, and only if, during the 12 months
                             preceding that date, at least 75 percent of the amount that the
                             individual or corporation earned by acting as an independent
                             contractor in the sale of goods or services was earned from the
                             Debtor.

11 U.S.C. § 507(a)(4).

        12.     The Employee Payroll Obligation totals approximately $80,820.00 spread among
38 employees, and the payments made to each of the Employees will be well below the $12,475
maximum for each Employee under 11 U.S.C. §507(a)(4). All of the Employee claims that the
Debtor seeks to pay in the ordinary course of business are entitled to priority pursuant to
Bankruptcy Code § 507(a)(4). Granting the relief sought herein with respect to claims entitled to


                                                  2
Case:19-11659-MER Doc#:11 Filed:03/08/19                 Entered:03/08/19 14:51:46 Page3 of 6


such priority would affect only timing, and not the amount, of the payment to be made to the
Employees.


Legal Authority
       13.     Pursuant to sections 363(b) and 105(a) of the Bankruptcy Code and the “necessity
of payment” doctrine, the Debtor seeks authority to pay its outstanding Employee Payroll
Obligation and costs and expenses incident thereto (collectively as “Obligations”). Section
363(b)(1) of the Bankruptcy Code authorizes a debtor-in-possession to use property of the estate
other than in the ordinary course of business after notice and a hearing. Section 105(a) of the
Bankruptcy Code further provides, in pertinent part, that “the court may issue any order, process,
or judgment that is necessary or appropriate to carry out the provisions of this title.”
       14.     The Employees rely on their wages and compensation to pay for the basic
necessities of life, living expenses, food, and energy. Failure to pay the Employees will result in
a substantial hardship to the Employees.
       15.     Retention of the Employees is vital to preserving the value of the Debtor’s business.
If the Debtor is not authorized to pay the Obligations to the Employees, it may not be able to retain
all of its Employees. In such an event, the Debtor would have to locate, hire and train new skilled
employees to replace any Employees who left, resulting in additional costs and expenses for the
Debtor. Additionally, the Debtor would lose substantial business and patient revenue while they
hire and train replacements.
       16.     Even if Employees remain with the Debtor, it will be difficult for the Debtor to
maintain the morale and dedication of the Employees if the Debtor is not authorized to pay the
Obligations, resulting in a decrease of business for the Debtor. Such a result would negatively
affect the value of the Debtor’s business and the Debtor’s ability to successfully reorganize. The
continued support of the Debtor’s reorganization efforts by the Employees is critical. As such, it
is in the best interests of the Debtor, creditors and the estate for the Debtor to be authorized pay
the Obligations.
       17.     The Debtor will have sufficient funds on hand to pay the Obligations. Debtor’s
funds are not cash collateral as defined in 11 U.S.C. §363 as it has no secured creditors.
       WHEREFORE, the Debtor prays that the Court make and enter an order authorizing the
Debtor, in its sole discretion, to pay the Obligations to its Employees and related parties, including
taxing authorities, that accrued but remained unpaid as of the Petition Date; and for such further

                                                  3
Case:19-11659-MER Doc#:11 Filed:03/08/19                Entered:03/08/19 14:51:46 Page4 of 6


and additional relief to the Court may appear proper.




                                                4
Case:19-11659-MER Doc#:11 Filed:03/08/19     Entered:03/08/19 14:51:46 Page5 of 6


Dated: March 8, 2019                       Respectfully submitted,
                                           WEINMAN & ASSOCIATES, P.C.



                                           By:    /s/ Jeffrey A. Weinman
                                                  Jeffrey A. Weinman, #7605
                                                  730 17th Street, Suite 240
                                                  Denver, CO 80202-3506
                                                  Telephone: (303) 572-1010
                                                  Facsimile: (303) 572-1011
                                                  jweinman@weinmanpc.com




                                     5
Case:19-11659-MER Doc#:11 Filed:03/08/19                Entered:03/08/19 14:51:46 Page6 of 6



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

IN RE:                          )
                                )                     Case No. 19-11659 MER
LAKE LOVELAND DERMATOLOGY, P.C. )
EIN: XX-XXXXXXX                 )                     Chapter 11
                                )
  Debtor.                       )

ORDER AUTHORZING (A) PAYMENT OF PREPETITION EMPLOYEE WAGES AND
 SALARIES; AND (B) PAYMENT OF ALL COSTS AND EXPENSES INCIDENT TO
                     THE FOREGOING PAYMENTS

       This matter having come before the Court on the Motion of the Debtor above named,
praying for entry of an order authorizing: (a) payment of prepetition employee wages and salaries;
and (b) payment of all costs and expenses incident to the foregoing payments (“Motion”), having
been provided on notice to creditors and parties in interest, and no objections having been received,
the Court does hereby

         ORDER that:

         1. The Motion is GRANTED; and
        2. The Debtor is authorized in its sole and absolute discretion, to pay the prepetition
obligations described in the Motion that accrued but remained unpaid as of the Debtor’s Petition
Date to its employees and related parties, including taxing authorities.

         Done and entered this ___________ day of March, 2019 at Denver, Colorado.



                                                     Judge
                                                     United States Bankruptcy Court
